Citation Nr: 0731795	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  97-31 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his parents


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1995 to 
August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO, in the October 1997 rating decision, granted the 
veteran's claim of entitlement to service connection for 
generalized anxiety disorder, and assigned a 30 percent 
disability evaluation, effective August 16, 1996.  The 
veteran appealed.  
  
The Board issued a decision in October 2006, which granted 
the veteran a 50 percent disability evaluation for his 
generalized anxiety disorder, but denied the veteran a 
disability evaluation in excess of 50 percent.  He appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In June 2007, his representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision to deny a disability evaluation in excess of 50 
percent, and remand the case for readjudication in compliance 
with directives specified.  The Court issued an Order in July 
2007, granting the joint motion and returned the case to the 
Board.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's claim for a higher initial disability rating.  So, 
regrettably, it is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.




REMAND

As pointed out in the Joint Motion, the veteran has 
repeatedly asserted that his service-connected generalized 
anxiety disorder renders him unemployable.  In addition, the 
Board acknowledges that the veteran's representative raised a 
claim of entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) in the August 2006 Informal Hearing Presentation.  
However, this claim has not yet been adjudicated by the RO.  
The disposition of the veteran's claim of entitlement to an 
increased disability rating for generalized anxiety disorder 
could potentially impact the disposition of the claim of 
entitlement to a TDIU, and vice versa.    See, e.g., Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Furthermore, the Joint Motion also found that the Board 
failed to reconcile the veteran's inconsistent symptomatology 
and his range of Global Assessment of Functioning (GAF) 
scores, to include whether staged ratings are warranted.  In 
this regard, the Joint Motion points out that the May 2001 VA 
examination report found that the veteran's psychosocial 
deficits render the veteran unemployable.  However, the 
veteran's more recent August 2005 VA examination report found 
that the veteran was employable, and that the veteran's many 
symptoms may have been related to his developmental or 
cognitive disorders, such that additional neuropsychological 
testing was requested, although the veteran failed to report.  
Unfortunately, the Board cannot render an informed decision 
concerning the level of disability caused by generalized 
anxiety disorder in the absence of specific medical 
information regarding these coexisting conditions.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  As such, in order to more 
effectively evaluate the veteran's generalized anxiety 
disorder, and comply with the Court's order, an additional VA 
examination in order to reconcile the findings would be 
useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Additionally, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, including a claim for an increased 
disability rating.  

Therefore, the Board finds that the appeal must be remanded 
for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter that advises the 
veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).

2.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and all manifestations of his 
service-connected generalized anxiety 
disorder under the applicable rating 
criteria.  Notice of the scheduled 
examination should be provided to the 
veteran and his representative.  He 
should be advised that failure to report 
for the scheduled examination could 
result in denial of his claim.  See 38 
C.F.R. § 3.655 (2007).

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder, and 
distinguish manifestations of the 
service-connected anxiety disorder from 
manifestations of any nonservice-
connected psychiatric disability.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score for the service-
connected anxiety disorder, consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the service-connected 
generalized anxiety disorder versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his 
generalized anxiety disorder, including 
an opinion as to whether he is able to 
obtain or retain substantially gainful 
employment.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

3.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 
38 C.F.R. §§ 3.158, 3.655 (2007).  

4.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case (SSOC), and adjudicate the claim 
of entitlement to an initial evaluation 
in excess of 50 percent for generalized 
anxiety disorder, with consideration of 
assignment of staged ratings, as 
appropriate, consistent with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If 
the benefit sought remains denied, the RO 
should issue another SSOC and afford the 
appropriate opportunity to respond.  

5.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
adjudicate the veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

Thereafter, the case should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

